t c memo united_states tax_court ozie r m quarterman petitioner v commissioner of internal revenue respondent docket no filed date r determined a tax_deficiency and additions to tax under sec_6651 and sec_6654 i r c for p for r has no record that p filed a return either jointly with her husband h now deceased or separately p and h did file timely joint returns for and p claims that she and h filed a timely joint_return and on that basis she alleges that the notice_of_deficiency is barred by the 3-year statute_of_limitations on assessment under sec_6501 i r c she further alleges that the notice_of_deficiency is insufficient because it is not a joint notice assuming the notice_of_deficiency is timely and valid she alleges that she is taxable on only one-half of the interest included in her income by r because it was paid on a joint bank account and is not liable for the additions to tax held the notice_of_deficiency was timely issued and constitutes a valid notice_of_deficiency under sec_6212 sec_2 held further r’s determinations of a tax_deficiency and addition_to_tax under sec_6651 i r c are sustained held further r’s determination of an addition_to_tax under sec_6654 i r c is modified by application of the safe_harbor provided by sec_6654 i r c bernard a quarterman jr for petitioner nancy c carver for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date the notice respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax an dollar_figure addition_to_tax under sec_6651 for failure_to_file a return and a dollar_figure addition_to_tax under sec_6654 for failure to pay estimated income taxes after concessions the issues for decision are whether assessment of the tax and additions to tax would be untimely because of the 3-year period of limitations generally imposed on such assessments whether the notice is insufficient because it was not a joint notice to both petitioner and her husband bernard quarterman sr mr quarterman and assuming issues and are decided in unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar respondent’s favor whether the interest included in petitioner’s income by respondent constituted interest on a joint bank account belonging to petitioner and mr quarterman with the result that one-half of that interest is excludable from her income and whether petitioner is liable for the additions to tax findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time the petition was filed petitioner resided in washington d c petitioner was employed as an architect by the federal government department of veterans affairs when on date at age she retired on full disability during both petitioner and mr quarterman were retired and receiving pensions she from the federal government and he from his former employer the district of columbia mr quarterman died on date petitioner and mr quarterman filed a joint form_1040 u s individual_income_tax_return joint_return for each of the years and but respondent has no record that petitioner filed a return either separate or joint with mr quarterman for on date almost months after the notice was issued petitioner submitted to counsel for respondent a completed form_1040 u s individual_income_tax_return for dated date on behalf of herself and mr quarterman the form_1040 petitioner prepared the form_1040 by copying a draft or copy of a return that mr quarterman had previously prepared the income items listed in the form_1040 consist of dollar_figure representing an estimate of the combined pension income received by her and mr quarterman during approximately dollar_figure for each dollar_figure of taxable interest_income and a dollar_figure refund of federal income taxes the form_1040 also reports an dollar_figure loss attributable to rental real_estate dollar_figure of itemized_deductions dollar_figure for personal exemptions taxable_income of dollar_figure and tax due of dollar_figure the form also claims tax_payments of dollar_figure resulting in a refund due of dollar_figure the dollar_figure tax_deficiency determined by respondent for is the result of respondent’s inclusion in petitioner’s income for that year of dollar_figure listed on a form 1099r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc issued by the there is an arithmetical error in the computation of taxable_income based upon the items of income and loss the itemized_deductions and the personal_exemption amount set forth in the form_1040 taxable_income should be dollar_figure not dollar_figure office of personnel management opm as paid to petitioner for and described by respondent as a gross distribution and dollar_figure of bank account interest listed on forms 1099-int interest_income issued by the first union national bank of dc the bank as paid to petitioner for and respondent’s allowance of a dollar_figure personal_exemption and a dollar_figure standard_deduction adjustments which give rise to taxable_income of dollar_figure respondent gives petitioner credit for zero pre-paid credits withholding es tax_payments etc opinion i introduction a petitioner’s concessions by the petition petitioner assigned error to the deficiency in and additions to tax determined by respondent specifically petitioner claims that respondent erred in determining that she was taxable on her retirement income at trial she characterized her retirement income pension as a disability insurance annuity prior to trial in a letter to respondent dated date petitioner’s counsel made the same argument characterizing petitioner’s pension as disability insurance benefits on brief petitioner abandons that argument as mistaken and concedes that her pension is taxable we accept petitioner’s concession that the dollar_figure paid to petitioner by opm in is includable in petitioner’s gross_income also by the petition petitioner does not claim any benefit either a reduction in the tax_deficiency or in the additions to tax as determined by the notice attributable to the rental real_estate loss itemized_deductions and tax_payments reported on the form_1040 nor did she offer any substantiation of those items during the trial therefore we find that the dollar_figure included in petitioner’s gross_income by respondent is characterized in the notice as a gross distribution the notice indicates that that adjustment is based upon a form 1099r the 1099r issued by opm to petitioner we have examined a blank 1099r box of the 1099r provides for the amount of the gross distribution and box 2a provides for the taxable_amount because opm advised petitioner at the time of her retirement that she had been credited with dollar_figure in retirement contributions during her career with the federal government it is possible that box 2a of the 1099r’s issued to petitioner by opm since her retirement has listed a taxable_amount smaller than the gross distribution listed in box and that the difference represents the nontaxable return of her investment in her retirement as computed by applying the exclusion_ratio of sec_72 alternatively it may be that the 1099rs have left box 2a blank and that taxable_amount not determined in box 2b has been checked in which event it was petitioner’s obligation to compute the excluded amount pursuant to sec_72 because the 1099r for is not in evidence we have no basis for concluding that a portion of dollar_figure included in petitioner’s income by respondent is subject_to exclusion from income under sec_72 for prior years for which a refund claim may be timely filed and for future years however petitioner may be entitled pursuant to sec_72 to exclude from income a portion of her pension regarding the payment of taxes petitioner testified during the trial that she did not know of any_tax payments by her or mr quarterman for and that because she and mr quarterman were due a refund for she would not have continued petitioner has failed to raise for our consideration an issue regarding her entitlement to any such benefit b petitioner’s arguments on brief petitioner argues that the notice was both untimely and insufficient petitioner did not by pleading or motion raise the affirmative defense of statute_of_limitations or claim lack of jurisdiction see rule sec_39 and sec_40 nevertheless at trial and on brief petitioner has pursued the theory that the notice was both untimely and insufficient those arguments are premised upon petitioner’s position that she and mr quarterman filed a timely joint_return petitioner also argues that she is taxable on only one-half of the interest_income attributed to her by respondent and that she is not liable for the additions to tax issues not specifically addressed in the petition respondent has not objected that petitioner has attempted to try issues not raised by the pleadings see rule b we shall treat petitioner’s claims as having been raised by the pleadings no amendment of the petition is required see id ii the notice was both timely and sufficient the stipulation of facts entered into by the parties includes an original certification of lack of record form_3050 which states that respondent’s philadelphia pennsylvania continued the need to make a payment toward anything owed office conducted a thorough search but found no record that petitioner filed a form_1040 for arun sharma one of respondent’s revenue agents testified during the trial that he had examined irs transcripts in the administrative file for this case which show that petitioner did not file a tax_return petitioner testified that she had no way to be positive that mr quarterman mailed them the tax forms that he had filled out but it is my belief that he mailed the tax_return respondent’s form_3050 and the testimony of revenue_agent sharma which support respondent’s position that petitioner never filed a return for are more persuasive than petitioner’s unsubstantiated belief that mr quarterman filed a joint_return see rodriguez v commissioner tcmemo_2003_153 as we stated in 78_tc_412 a long line of cases has established that the running of the statute_of_limitations on assessment requires the taxpayer to prove the date of the filing of a return where there is a question as to whether the return was filed the records of the irs are an item of evidence moreover the absence of an entry on such record is evidence of the nonoccurrence of an event ordinarily recorded citations omitted therefore we find that petitioner and mr quarterman did not file a joint_return for on the basis of that finding we conclude that the notice was timely issued see sec_6501 which provides in pertinent part in the case of failure_to_file a return the tax may be assessed at any time see also espinoza v commissioner supra taxpayer’s motion for summary_judgment claiming that proposed deficiencies were barred by expiration of the statute_of_limitations on assessments denied where the evidence indicated that no returns had been filed for the years in dispute we also reject petitioner’s argument that the notice is insufficient which we interpret to mean invalid for purposes of sec_6212 because it was not a joint notice issued to both petitioner and mr quarterman although petitioner and because we base our finding upon a preponderance_of_the_evidence assignment of the burden_of_proof under sec_7491 is unnecessary see frcg inv llc v commissioner tcmemo_2002_276 affd on this issue 89_fedappx_656 9th cir polack v commissioner tcmemo_2002_145 n affd on this issue 366_f3d_608 8th cir petitioner does not suggest that her hand delivery of the form_1040 to counsel for respondent on date constituted the filing of a valid return we agree that hand delivery of a return to counsel for respondent does not constitute the filing of that return see 78_tc_412 sec_1_6091-2 income_tax regs on date sec_1_6091-2 income_tax regs was amended prospectively by t d 2004_42_irb_669 therefore that filing did not commence the running of the 3-year statute_of_limitations on assessments for pursuant to sec_6501 but even if it had it would be of no consequence in this case since it occurred well after the issuance of the notice on date mr quarterman may have filed joint returns for taxable years other than we have found that they did not elect to file a joint_return under sec_6013 and sec_1_6013-1 income_tax regs therefore respondent could not issue a joint notice under sec_6212 which is only applicable i n the case of a joint income_tax return filed by husband and wife iii respondent’s attribution of interest_income to petitioner petitioner argues on brief that the dollar_figure of interest attributed to petitioner by respondent in the notice_of_deficiency the interest constituted interest on a joint bank account and that only one-half of that interest is includable in petitioner’s income statements in briefs do not constitute evidence rule b and there is no evidence in the record to support petitioner’s allegation on brief that the interest was generated by a bank account jointly owned by petitioner and the notice lists petitioner’s filing_status as single and the dollar_figure tax_deficiency determined therein on the basis of dollar_figure of taxable_income is computed under the rate schedule applicable to single taxpayers respondent has failed to explain his application of the rate tables applicable to single individuals and not the rate tables applicable to married persons filing separately compare sec_1 with sec_1 because respondent does not argue for an increase in the deficiency determined in the notice we do not undertake to correct respondent’s computation of that deficiency in certain circumstances the income from jointly held property is taxed one-half to each co-owner see eg 7_tc_142 sarnow v commissioner tcmemo_1979_452 mr quarterman because petitioner has failed to introduce credible_evidence of a joint bank account she retains the burden_of_proof with respect to the propriety of attributing one- half the interest to mr quarterman see sec_7491 in fact the available evidence suggests that the interest was paid to petitioner in the notice respondent refers to forms int issued by the bank which list interest payments of dollar_figure dollar_figure and dollar_figure as paid to ozie r m quarterman in addition the form_1040 on line 8a and on schedule b line lists dollar_figure of taxable interest which suggests that respondent has in fact sought to tax only that portion of the total interest that was separately paid to petitioner lastly in response to a question by counsel for respondent petitioner admitted during the trial that she received dollar_figure of interest from the bank therefore we sustain respondent’s inclusion of dollar_figure of interest in petitioner’s income iv respondent’s sec_6651 determination sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with we may treat the referenced entries on the form_1040 as an admission by petitioner that she mr quarterman or both combined received dollar_figure of interest_income in even though we conclude see supra n and infra n that that return is not a valid_return for purposes of various provisions of the internal_revenue_code see 121_tc_308 ndollar_figure regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to percent of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of percent for returns more than months delinquent for the reasons discussed in section ii supra we find based upon a preponderance_of_the_evidence that petitioner did not file a timely return therefore unless that failure_to_file was due to reasonable_cause and not due to willful neglect respondent’s sec_6651 determination must be sustaineddollar_figure petitioner retains the burden of proving reasonable_cause for her failure_to_file 116_tc_438 petitioner argues that she typically relied upon mr quarterman to prepare and file their tax returns including in particular a federal joint income_tax return such reliance is insufficient to establish reasonable_cause for a failure_to_file the failure to make a timely filing of a tax_return is not excused by the taxpayer’s reliance on an agent and such reliance is not ‘reasonable cause’ for a late filing under sec_6651 469_us_241 by providing persuasive evidence of petitioner’s failure_to_file a timely return respondent has obviously satisfied the burden of production imposed on him by sec_7491 with respect to his sec_6651 determination therefore we sustain respondent’s imposition of a 25-percent addition_to_tax under sec_6651dollar_figure v respondent’s sec_6654 determination sec_6654 provides for an addition_to_tax in the event of an underpayment of a required_installment of individual estimated_tax sec_6654 and b as relevant to this case each required_installment of estimated_tax is equal to percent of the required_annual_payment which in turn is equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 and b i and ii the due dates of the required installments for a calendar taxable_year are april june and september of that year and january of the following year sec_6654 petitioner argues that the sec_6654 addition_to_tax is not merited in this case because there is no evidence of willful neglect and because there is evidence that petitioner is covered under safe_harbor provisions of either sec_6654 or sec_6654 because the record indicates that petitioner even if we were to find that the form_1040 constituted a validly filed return which we do not that filing occurred well beyond the 4-month period of nonfiling needed to justify respondent’s imposition of a 25-percent penalty under sec_6651 and her husband filed a joint_return in as well as in dollar_figure petitioner’s argument based upon reasonable_cause and lack of willful neglect is without merit except in very limited circumstances not applicable in this case see sec_6654 sec_6654 provides no exception for reasonable_cause or lack of willful neglect 121_tc_308 however because petitioner and mr quarterman did file a joint_return for petitioner may rely on the safe_harbor provided by sec_6654 which limits the amount of the required_annual_payment to percent of the tax shown on that return ie petitioner’s return_for_the_preceding_taxable_year dollar_figure petitioner apparently acknowledges that neither the safe_harbor provided by sec_6654 which provides in part that the required_annual_payment cannot exceed percent of the tax_shown_on_the_return for the year in question nor the exception provided by sec_6654 the sec_6654 addition_to_tax is not imposed if the tax shown on that return reduced by allowable credits for withholding is less than dollar_figure is applicable in this case presumably on the ground that the form_1040 does not constitute a valid_return for purposes of either provision we agree see mendes v commissioner supra pincite return filed after issuance of a notice_of_deficiency is disregarded for purposes of computing the required_annual_payment under sec_6654 see also espinoza v commissioner t c pincite respondent’s computation of the sec_6654 addition_to_tax is based upon a required_annual_payment equal to percent of the dollar_figure tax due see sec_6654 not upon the tax shown on the joint_return exhibit 4p attached to the stipulation of facts is stipulated by the parties to be a photocopy of what petitioner contends is a retained copy of the joint income_tax return filed by petitioner and mr quarterman for the retained return that return shows a tax due of dollar_figure and federal_income_tax withheld of dollar_figure resulting in a net overpayment to be refunded of dollar_figure the parties also stipulate as follows respondent’s computer records reflect that petitioner and her husband filed with respondent’s philadelphia service_center a timely joint income_tax return for the taxable_year the account indicates that they owed a tax_liability of dollar_figure received a withholding credit of dollar_figure and were issued a refund in the amount of dollar_figure the issue we must resolve is whether it is the dollar_figure tax_liability reflected on the retained return or the dollar_figure tax_liability for reflected in respondent’s computer records that constitutes the tax_liability reflected on the joint_return the joint_return liability we conclude that a preponderance_of_the_evidence which consists solely of the two stipulations and the retained return requires a finding that the dollar_figure tax_liability reflected on the retained return constitutes the joint_return liability in reaching that conclusion we rely upon the following facts the stipulation with respect to respondent’s computer records refers to a tax_liability of dollar_figure which may or may not be the tax_liability reflected on the joint_return ie the dollar_figure could just as easily represent the tax_liability after respondent’s adjustment to the tax_liability reflected on the joint_return we have no reason to disbelieve petitioner’s contention that the retained return is in fact a retained copy of the joint_return ie there was nothing in petitioner’s demeanor during trial and there is nothing in the record to suggest that she would deliberately fabricate a return copy in order to slightly reduce an already modest dollar_figure addition_to_tax respondent failed to introduce into evidence either the filed joint_return or a printout of his computer records of petitioner’s account in order to clarify the actual amount of tax shown on the joint_return that failure gives rise to the presumption that either document if produced would have been unfavorable to respondent 6_tc_1158 affd 162_f2d_513 10th cir because respondent is taxing petitioner on a separate_return basis for the tax shown on the joint_return for purposes of applying the sec_6654 safe_harbor is the portion of the dollar_figure joint tax_liability for that results from multiplying dollar_figure by the ratio of what would have been petitioner’s separate_return_tax_liability for to what would have been petitioner’s and mr quarterman’s combined separate_return tax_liabilities for see sec_1 e and example income_tax regs decision will be entered under rule
